The opinion of the court was delivered by
Marshall, J.:
The defendant appeals from a judgment against it rendered under section 3822 of the General Statutes of 1915, the statute that makes cities liable in damages for the acts of mobs.
The evidence proved that the plaintiff had returned from a bank with $1,637 to .use in his business in Kansas City; that when he got *263to his place of business, he started to go from an automobile into his building; that he was there met by an armed man who demanded the money; that this man was assisted by two others seated in an automobile, one at the wheel with the engine running and the other in a seat with a revolver drawn and held on the plaintiff; and that the plaintiff, through fear of great bodily injury, delivered the money to the man on foot, who immediately got into the automobile and the three rapidly rode away. There was no tumult nor excitement. A demurrer to the plaintiff’s evidence was overruled. The defendant did not introduce any evidence. A verdict was returned in favor of the plaintiff for $1,637, and judgment was rendered in his favor for that amount.
The right to recover under this statute has been upheld where an armed mob took a person from the county jail and hung him (City of Atchison v. Twine, 9 Kan. 360); where a prisoner was taken from the custody of the sheriff and killed while on the way to the penitentiary (Adams v. City of Salina, 58 Kan. 246, 48 Pac. 918); where one was injured while gathering information concerning the violation of law (Iola v. Birnbaum, 71 Kan. 600, 81 Pac. 198); where a charivari party took a bride and groom, placed them in a wagon in the nighttime, tumultuously drew it by hand up and down the street, and while doing so ran the wagon over a boy and injured him (Cherryvale v. Hawman, 80 Kan. 170, 101 Pac. 994); where a saloon keeper was injured and his property was destroyed (Stevens v. Anthony, 82 Kan. 179, 107 Pac. 557); where a number of prisoners, confined together in a city jail, combined and severely whipped another prisoner (Blakeman v. City of Wichita, 93 Kan. 444, 144 Pac. 816); where a city marshal, who was also a deputy sheriff, went with a number of persons pretending to act as a posse to the home of one charged with a felony, surrounded his house, engaged in a gun fight with him, and shot and killed him (Harvey v. City of Bonner Springs, 102 Kan. 9); where a body of about 200 men went from a city to a man’s home outside the city limits, destroyed the house and carried away personal property (Easter v. City of El Dorado, 104 Kan. 57, 177 Pac. 538); where four policemen, plain clothesmen, with a warrant went to the home of a man, broke down the doors of the house, assaulted and beat him, ransacked the house, and frightened the members of the man’s family, without exhibiting a warrant when requested to do so (Moore v. City of Wichita, 106 Kan. 636, 189 Pac. 372); where *264members of a labor union assaulted and beat a member of a different union (Sabins v. Kansas City, 109 Kan. 133, 197 Pac. 860); and where one who had been active in the enforcement of the prohibitory-liquor law was assaulted and beaten (Wilkins v. City of Mineral, 109 Kan. 46, 197 Pac. 863). The inability of the city to prevent the action of the mob is no defense. (Iola v. Birnbaum, 71 Kan. 600, 81 Pac. 198.)
It has not been held that three or more persons, who, under previous arrangement between themselves, rob a man on the street,, constitute a mob. That would make a mob of every band of three or more persons who combine to commit any crime and together, commit that crime. The legislature did not intend that any three men who deliberately plan to commit murder, robbery, burglary, arson, or any other felony, and who go together and commit that crime, should constitute a mob, under section 3822- of the General Statutes of 1915. If the legislature intended to accomplish that result, cities are responsible in damages for much of the crime committed within their limits. Until the legislature specifically says that cities are liable in damages for such crimes when committed by three or more persons, it must be held that cities are not liable under such circumstances.
The judgment is reversed, and judgment is rendered for the defendant.
Burch, J., dissents.